Citation Nr: 0903304	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for 5-inch linear 
scar on the right radius, based on a difference of opinion.

2.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for stellate scar, 1 
inch, ulnar border of right forearm based on a difference of 
opinion.

3.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for paresthesias in 
the median nerve distribution of the right forearm based on a 
difference of opinion.

4.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for right radial 
deviation with limitation of motion based on a difference of 
opinion.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to earlier effective 
dates for service connection for tender scars, paresthesia in 
the median nerve distribution of the right forearm, and right 
radial deviation with limitation of motion based on a 
difference of opinion.


FINDINGS OF FACT

1.  In June 1969, the RO granted service connection for a GSW 
and a fracture of the right forearm.  The veteran did not 
appeal and that decision is now final.

2.  In March 2003, the RO granted service connection for a 5-
inch linear scar on the right radius, a stellate scar, 1 
inch, on the ulnar border of the right forearm, parethesias 
in the median nerve distribution of the right forearm, and 
right radial deviation with limitation of motion, assigning 
an effective date of October 9, 2002.  The veteran did not 
appeal and that decision is now final.

3.  In August 2005, the veteran filed a request for revision 
of the June 1969 rating decision, which request was denied in 
a September 2005 rating decision.

4.  The veteran has taken the position that the August 2005 
submission is NOT to be considered as a claim of clear and 
unmistakable error in the June 1969 rating decision but, 
rather, a request for revision of the June 1969 rating 
decision based upon a difference of opinion.

5.  At the time of June 1969 rating decision the medical 
evidence did not show any sensory changes indicative of 
paresthesia in the median nerve of the right forearm; which 
were not shown until examination in December 2002.

6.  At the time of June 1969 rating decision the medical 
evidence did not show any right radial deviation of the 
wrist; which were not shown until examination in December 
2002.

7.  At the time of June 1969 rating decision the medical 
evidence did not show any tender scars on the right forearm; 
which were now shown until examination in December 2002.

8.  There is no medical evidence of record reflecting any 
extant and disabling limitation of motion, scar or nerve 
disabilities at the time of the June 1969 rating decision.

9.  The preponderance of the medical evidence is against a 
finding that there exists any difference of opinion between 
the medical evidence on which the June 1969 rating decision 
was based and the medical evidence on which the March 2003 
rating decision was based.  


CONCLUSIONS OF LAW

1.  An effective date prior to October 9, 2002 for the award 
of service connection for a 5-inch linear scar on the right 
radius based on a difference of opinion is not warranted 38 
U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2008).

2.  An effective date prior to October 9, 2002 for the award 
of service connection for a stellate scar, 1 inch, on the 
ulnar border of the right forearm based on a difference of 
opinion is not warranted. 38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2008).

3.  An effective date prior to October 9, 2002 for the award 
of service connection for parethesias in the median nerve 
distribution of the right forearm based on a difference of 
opinion is not warranted. 38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2008).  

4.  An effective date prior to October 9, 2002 for the award 
of service connection for and right radial deviation with 
limitation of motion based on a difference of opinion is not 
warranted. 38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA's duties to notify and 
assist, however, do not apply where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter. Such is the case as to the issues here on 
appeal.  The facts in this case, which involve the assignment 
of effective dates, are not in dispute.  Application of 
pertinent provisions of the law and regulations determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore notice and 
assistance is not necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

Analysis

The RO granted service connection for residuals of gun shot 
wound to the right forearm with fracture of the radius in 
June 1969.  The veteran did not appeal this decision and it 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2003, the RO granted service connection for a 5-inch 
linear scar of the right radius, a stellate scar, 1 inch of 
the ulnar border of the right forearm, paresthesias in the 
median nerve distribution of the right forearm, and right 
radial deviation with limitation of motion.  The effective 
date for the ratings assigned for these disabilities was 
October 9, 2002.  The veteran did not appeal the March 2003 
decision; so it became final, as well.  

The veteran, through his representative, contends that the 
effective date for the scars, paresthesias, and right radial 
deviation should be February 21, 1969, which is the date 
service connection became effective for residuals of a gun 
shot wound to the right forearm.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

Where a rating decision, which established an effective date 
for a disability rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on CUE.  In essence, there is no 
"freestanding" earlier effective date claim which could be 
raised at any time. Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006).

While the veteran could have claimed that there was clear and 
unmistakable error in the June 1969 decision, the 
representative has clearly and emphatically stated that the 
veteran is not claiming a revision based on clear and 
unmistakable error in the June 1969 rating decision.   

Rather, the representative seeks to revisit the 1969 rating 
decision under the rubric of  "difference of opinion" under 
38 C.F.R. § 3.105(b).  Whenever an adjudicative agency is of 
the opinion that a revision or an amendment of a previous 
decision is warranted, a difference of opinion being involved 
rather than a clear and unmistakable error, the proposed 
revision will be recommended to the Central Office.  38 
C.F.R. § 3.105(b).   

However, 38 C.F.R. § 3.105(b) must be read in conjunction 
with the implementing regulation in 38 C.F.R. § 3.400(h).  
And, where there is a final decision, the effective date is 
the date of receipt of the application or the date that 
entitlement arose, whichever is later.  The veteran already 
has an effective date based on the date of receipt of the 
application.  

This is analogous to the case of Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  Even if there were a basis to refer for 
difference of opinion authority, a favorable decision would 
not result in an earlier effective date.  

Here, the facts are undisputed and the evidence of record 
does not show that there exists any difference of opinion 
regarding the medical evidence at the time of the June 1969 
and March 2003 rating decisions.  Rather, the medical 
evidence was vastly different at the time of the two 
decisions.

The RO, in a January 2007 statement of the case, clearly 
indicated that the March 2003 decision granting service 
connection was based on medical evidence that was not of 
record at the time of the last rating decision in 1969.  
Specifically, the RO pointed out that the medical evidence in 
1969 simply did not show any tender scars, paresthesia, or 
radial deviation warranting separate service connection.   
Accordingly, there is no "difference of opinion" and no 
basis for referral to the VA Central Office for revision. 
ORDER

Entitlement to an effective date earlier than October 9, 2002 
for the grant of service connection for 5-inch linear scar on 
the right radius, based on a difference of opinion, is 
dismissed.

Entitlement to an effective date earlier than October 9, 2002 
for the grant of service connection for stellate scar, 1 
inch, ulnar border of right forearm, based on a difference of 
opinion, is dismissed.


Entitlement to an effective date earlier than October 9, 2002 
for the grant of service connection for paresthesias in the 
median nerve distribution of the right forearm, based on a 
difference of opinion, is dismissed.
 
Entitlement to an effective date earlier than October 9, 2002 
for the grant of service connection for right radial 
deviation with limitation of motion, based on a difference of 
opinion, is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


